DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 17-20 are interpreted to be invoking 35 U.S.C. 112(f).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10 & 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang (US 2020/0076416).

With regard to claims 1-5, 7 & 8, Bang, in Figure 3, discloses a system for controlling a high-power drive device (406), the system comprising: a fault detection integrated circuit product (370) configured to provide an indication of a fault condition associated with the high-power drive device to a first terminal (338) in a first voltage domain in response to detecting the fault condition in a second voltage domain (318, paragraph 0078); and a gate driver controller integrated circuit product (364) configured to drive a second terminal (352) coupled to a control node (378) in the second voltage domain based on a control signal and an enable signal (RST/EN) received from a third terminal (332) in the first voltage domain (paragraph 0085), wherein the second voltage domain is higher than the first voltage domain (paragraph 0069) (re claim 1), wherein the fault detection integrated circuit product comprises: a fault detection circuit (370) in the second voltage domain (320); a fault reporting circuit (348) in the first voltage domain coupled to the first terminal (338); and a feedback channel (326) configured to communicate fault information from the fault detection circuit across an isolation barrier (322) to the fault reporting circuit (re claim 2), wherein the first terminal is an active low pull-down terminal (as seen in Figs 1, 2A & 2B and taught in paragraphs 0058 & 0059, the terminals can be driven but an active low pulldown MSFET 204 or 220) (re claim 3), wherein the gate driver controller integrated circuit product comprises: a gate driver control circuit (340) in the first voltage domain (318) coupled to the third terminal (332) and a control signal input terminal (coupled to 358); a gate driver circuit (364) in the second voltage domain (320) coupled to the second terminal (352); and a communications channel (324) configured to communicate control information across an isolation barrier (322) from the gate driver control circuit to the gate driver circuit (re claim 4), wherein the fault detection integrated circuit product comprises: a controller integrated circuit product in the first voltage domain, wherein the controller integrated circuit product generates the enable signal based on the indication of the fault condition (paragraph 0353 teaches that the driver is disabled when a fault is detected) (re claim 5), further comprising: an additional fault detection integrated circuit product (368) configured to detect a second fault condition in the second voltage domain (320) and to provide a second indication of the second fault condition to an additional terminal (336) in the first voltage domain (318), wherein the second fault condition is different from the fault condition (re claim 7),
 wherein the fault detection integrated circuit product is selectively configurable to detect faults associated with the high-power drive device (via pin 357) (re claim 8).

With regard to claims 10 & 13-16, Bang, in Figure 3, discloses a method comprising: driving a high-power drive device (306) using a communications channel across a first isolation barrier (124) between a first voltage domain (318) and a second voltage domain (320) of a gate driver controller integrated circuit product; and detecting a fault in a configuration of the high-power drive device by a fault detection integrated circuit product (370); and reporting the fault using a feedback communications channel across a second isolation barrier (326) between the first voltage domain (318) and the second voltage domain (320) (re claim 10), further comprising: receiving an indication of the fault by the gate driver controller integrated circuit product and disabling the high-power drive device by the gate driver controller integrated circuit product in response to the indication (paragraph 0353 teaches that the driver is disabled when a fault is detected) (re claim 13), further comprising: continuing to drive the high-power drive device in response to a fault condition (paragraph 0353 teaches that the driver is disabled when a fault is detected only after a period of time so that during this time, the drive would still operate in response to the fault condition) (re claim 14), further comprising: measuring a voltage on a pin (357); and configuring fault detection circuit according to the voltage (re claim 15), further comprising: receiving, by a controller integrated circuit product, fault information from the fault detection integrated circuit product; and providing, by the controller integrated circuit product, a control signal based (338) on the fault information to the gate driver controller integrated circuit product (re claim 16).

With regard to claims 17 & 18, Bang, in Figure 3, discloses an apparatus for handling faults in a high-power driver application comprising: means (300) for driving a high-power drive device (306) using a communications channel across a first isolation barrier (324) between a first voltage domain (318) and a second voltage domain (320) of a gate driver controller integrated circuit product (304) based on a control signal (332); and means for detecting a fault (370) in a configuration of the high-power drive device and reporting the fault using a feedback communications channel across a second isolation barrier (326) between the first voltage domain (318) and the second voltage domain (320) (re claim 17), further comprising: means for generating the control signal in the first voltage domain for the high-power drive device in the second voltage domain based on the fault and a predetermined configuration (paragraph 0353 teaches that the driver is disabled when a fault is detected) (re claim 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Kandah (US 10,511,291).

With regard to claim 9, Bang teaches the system of claim 1.  
Bang does not teach an additional gate driver controller integrated circuit product configured to drive a second node in the second voltage domain in response to the enable signal, wherein the gate driver controller integrated circuit product is coupled to a high-side driver device, and wherein the additional gate driver controller integrated circuit product is coupled to a low-side driver device.  
Kandah, in Figure 1, teaches a gate drive circuit (105) with a first and second voltage domain wherein the control circuitry (103) is provided in the lower first domain and the driver circuitry is contained in a higher second domain with the two domains coupled together with an isolation barrier.  It is further taught that an additional gate driver controller integrated circuit product (107) configured to drive a second node (gate of 123) in the second voltage domain in response to the enable signal, wherein the gate driver controller integrated circuit product is coupled to a high-side driver device (121), and wherein the additional gate driver controller integrated circuit product is coupled to a low-side driver device (123). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bang with Kandah, by adding a low side driver circuit to the Bang circuit as taught by Kandah, for the purpose of providing a more efficient load driver circuit.   

Allowable Subject Matter
Claims 6, 11, 12, 19 & 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with a redundant fault reporting integrated circuit product configured to detect the fault condition in the second voltage domain and to provide a redundant indication of the fault condition to a redundant terminal in the first voltage domain.

Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with wherein reporting the fault comprises: reporting the fault to a controller integrated circuit product by the fault detection integrated circuit product simultaneously with reporting the fault to the gate driver controller integrated circuit product.

Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with redundantly detecting the fault in the second voltage domain and providing a redundant indication of the fault to a redundant terminal in the first voltage domain.

Claim 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest an apparatus comprising all the features as recited in the claims and in combination with means for detecting a second type of fault in the configuration of the high-power drive device and reporting the second type of fault using a second feedback communications channel across a third isolation barrier between the first voltage domain and the second voltage domain.

Claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest an apparatus comprising all the features as recited in the claims and in combination with means for redundantly detecting the fault in the configuration of the high-power drive device and redundantly reporting the fault using a second feedback communications channel across a third isolation barrier between the first voltage domain and the second voltage domain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garg (US 2020/0076425) and Nguyen (US 10,917,081) both teach systems that report a fault in a high voltage domain to a control circuit located in a low voltage domain across an isolation barrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839